DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In Response to Pre-Appeal Brief Request for Review
The response to pre-appeal brief filed on 09/22/2021 (hereinafter “amendment”) the finality of the previous Office action has been withdrawn. Claims 1-6 remain pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a container made of only one of aluminum, 
Applicant alleges there is support for the amendment in paragraphs [0012] and [0025], the listed paragraphs do not include language that the pan be made from only one of the listed materials. The language in the listed paragraph as the applicant has pointed out is “or” and not “only”, thus there is no support to require the pan be made from only one of the listed materials.
Applicant argues that paragraph [0025] is evidence that a person having skill in the art would take a listing as possible materials to assume that the pan is unitary in nature, examiner disagrees. The pan can be made from the listed materials and not be unitary, as is the case with the prior art. It is made from ceramic and not any of the other listed materials. The use of “only” is new matter that was not conveyed before the amendment filed 02/19/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lacan et al. EP 2431345 A1 in view of Applicant’s admitted prior art, hereinafter referred to as Lacan and AAPA respectively.
Regarding claim 1 Lacan discloses a pan (Fig. 1) comprising: a container (Fig. 1) made of one of aluminum, ceramic, tempered glass or borosilicate glass (paragraph [0001] line 1, paragraph [0013] line 1, paragraph [0014] line 1, the title as it is directed to making a ceramic item and used only ceramic, not aluminum, tempered glass or borosilicate glass is used) and a 
Lacan is silent to using the disclosed pan to heat depilatory wax, or reheating the wax in pan.
AAPA discloses that it is known in the art to use pans in the process of heating depilatory wax (specification paragraphs [0005]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pan of Lacan for the process of heating depilatory wax as using pans for heating wax is disclosed by AAPA is well known in the art and would yield predictable results and the pan of Lacan is used for the process of heating the contents of the pan on different heat sources. Additionally, a pan is a reusable container that will be used repeatedly and will reduce the amount of materials that are wasted by single use containers.
Regarding claim 2 Lacan/AAPA discloses the process of claim 1 and further discloses providing a pan that the handle is made of the same material as the container (paragraph [0027], that entire pan, which as shown in figure one includes handles, is either sprayed or dipped in coating, thus the container and handle are made from the same material).
Regarding claim 3 Lacan/AAPA discloses the process of claim 1, and further discloses providing a pan that the handle is fixed on the container (Fig.1).
Regarding claim 4 Lacan/AAPA discloses the process of claim 1, and further discloses providing a pan that the handle is coated with a layer of insulating and protective material (paragraph [0029]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lacan in view of AAPA as applied to claim 4 above, and further in view of Hobbs US 2015/0335201 A1, herein after referred to as Hobbs.
Regarding claim 5 Lacan/AAPA discloses the process of claim 4. Lacan/AAPA lacks a layer of silicone or Bakelite on the handle.
Hobbs discloses a handle (106, Fig. 2) that is coated in silicone (paragraph [0019], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Lacan to include the silicone coating that is taught by Hobbs as it is well known in the art and would yield predicable results. Additionally, the silicone coating on the handles creates a surface that is easy for the user to maintain grip while moving the pan and prevent over heating of the handle that can cause burns (paragraph [0019] lines 2-4 of Hobbs).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lacan in view of AAPA as applied to claim 1 above, and further in view of Glanz US 2013/0074289 A1, herein after referred to as Glanz.
Regarding claim 6 Lacan/AAPA discloses the process of claim 1. Lacan/AAPA lacks a collapsible or foldable handle.
Glanz teaches a collapsible handle for cookware (Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Lacan to be collapsible as taught by Glanz as it is well known in the art and would yield predicable results. Additionally, a collapsible handle when extended will provide the user with a larger gripping surface to move the pan in a safe manner, and when in the handle is in the collapsed state will allow the pan to be stored in a space saving manner.

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the ceramic pan of Lacan is made of at least ceramic and aluminum. Lacan does include aluminum oxide but that does not preclude it from being only ceramic. Ceramic is an inorganic non-metallic solid made up of either metal or non-metal compounds that have been shaped and then hardened by heating or high temperature and may be crystalline or partly crystalline or maybe amorphous e.g. glass. Aluminum oxide is a metal compound that is commonly used in making ceramics. Thus the container of Lacan is ceramic, and only ceramic. Lacan does not include aluminum, tempered glass or borosilicate glass, thus meets the limitation of being made from only one of the listed materials. Applicant argues that because the pan of Lacan is layered it does not meet limitations of the claim, the claim does not recite that the pan is unitary or a single layer, just that it is made from one of a group of materials, which Lacan meets by being made from ceramic layers that do not include aluminum, tempered glass or borosilicate glass.
The pan of Lacan is used in the process of heating the contents of the pan (Lacan is a cooking article which is the process of heating ingredients [paragraph [0035] line 1, and paragraph [0039]), and applicant states that the field of application is household utensils of which a pan is, and that pans are used to heat depilatory wax. Examiner cites the applicants admitted prior art to teach that it is well known to use pans to heat depilatory wax. Lacan teaches the process of using different heat sources to provide heat for the process of heating to a ceramic pan. 
With regards to applicant argument that “the outstanding rejection fails to find a teaching or suggestion in the prior art of the same container holding depilatory wax that is first heated on “an electric, a gas stove, or a ceramic stove’ and then is reheated in a microwave oven”. The claim recites “reheating the depilatory wax or another quantity of depilatory wax in said pan in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/            Examiner, Art Unit 3735

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735